705 S.E.2d 363 (2010)
Warren FOLLUM
v.
NORTH CAROLINA STATE UNIVERSITY.
No. 276P10.
Supreme Court of North Carolina.
December 15, 2010.
Warren R. Follum, for Follum, Warren.
Kimberly D. Potter, Assistant Attorney General, for NC State University.
Mary Elizabeth Kurz, Gen. Counsel/Process Agent, for NC State University.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 6th of July 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 6th of July 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."